Citation Nr: 1207541	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-15 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

The Board remanded the Veteran's claim for further development in January 2010.  Specifically, the Board instructed that the Veteran should be provided complete notice of how VA determines disability ratings and effective dates as per the United States Court of Appeals for Veterans Claims' (the Court's) holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and afforded a VA examination in connection with his claim.  In January 2010, the VA Appeals Management Center (AMC) sent the Veteran a letter which provided appropriate notice relating to the Veteran's claim, and in May 2010, the AMC requested that the Veteran be scheduled for a VA examination.  The record reflects that the Veteran participated in such an examination in June 2011, and the report of this examination has been associated with the Veteran's VA claims file.  The Veteran's claim was returned to the Board.  

In September 2011, the Veteran's claim was remanded again.  The September 2011 Board remand instructed that the Veteran should be afforded the opportunity to present oral testimony in support of his claim at a VA hearing before a member of the Board as per his July 2011 request.  A hearing was held on November 1, 2011, in Philadelphia, Pennsylvania, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Veteran's claim was returned to the Board.  

The the issue of entitlement to a compensable evaluation for service-connected bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See a November 2009 statement from the Veteran's representative.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To obtain outstanding VA treatment records and to afford the Veteran a VA examination and obtain a medical opinion.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran has contended that he has a low back disorder which is the result of service.  In particular, he has claimed that he initially injured his low back while lifting heavy objects, such a projectiles and coils, while assigned to an artillery unit during his service.  See e.g., statements from the Veteran dated in December 2004, May 2007 and February 2010, as well as the November 2011 hearing transcript at pages 3, 5, 6, 15 and 16, and VA outpatient treatment records dated in February 2009 and March 2009.  

As noted above, the Board remanded the Veteran's claim in January 2010, in part, to afford him a VA examination to determine the nature and etiology of his alleged low back disorder.  The June 2010 VA examination report reflects that the Veteran was diagnosed with degenerative disc disease and degenerative joint disease of the lumbar spine and MRI testing showed multilevel spondylolysis.  The VA examiner noted that the record failed to reflect that the Veteran sought treatment for his back injury during service, and thus, the examiner stated that an etiological opinion concerning the etiology of the Veteran's low back disorder could not be provided without resort to mere speculation.  See the June 2010 VA examination report.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2011).

Also, it appears that the June 2010 VA examiner based this opinion on a lack of evidence corroborating the Veteran's reports of an in-service back injury.  While the Veteran has consistently maintained that he did not seek in-service treatment for his initial low back injury during his service, he has stated that he initially injured his back during his service.  See e.g., statements from the Veteran dated in December 2004, May 2007 and February 2010, as well as the November 2011 hearing transcript at pages 3, 5, 6, 15 and 16, and VA outpatient treatment records dated in February 2009 and March 2009.  The Court has held that Veterans are competent to report instances which they have experienced first-hand.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  Also, the Court has also held that a Veteran's lay testimony may not be discounted due to a lack of corroborating medical evidence.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Further, the Board observes that the Veteran served in the Republic of Vietnam.  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In light of above, the Board finds that the Veteran's assertions concerning the incurrence of an in-service low back injury are competent and credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also, Layno, Rucker and Cartwright, all supra.  Accordingly, the June 2010 VA examiner's opinion which discounts the Veteran's lay statement concerning an in-service back injury is inadequate for the purposes of this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see also 38 C.F.R. § 4.2 (2011).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's low back disorder.  

Finally, the Board notes that the most recent VA treatment records associated with the Veteran's VA claims file are dated in March 2011.  Since this claim is being remanded for other matters, the Board concludes that the RO/AMC should attempt to obtain updated VA outpatient treatment records and associate them with the Veteran's VA claims file.  The duty to assist obligates VA to obtain these records. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998). Therefore, the RO/AMC should attempt to obtain any and all treatment records pertaining to the Veteran's asserted low back disorder.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. Accordingly, the case is REMANDED for the following actions:  

1.  The RO/AMC must obtain and associate with the claims file all VA treatment records from the VA Medical Center in Philadelphia, Pennsylvania, dated from March 2011 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed low back disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  The examiner should then address the following:

a.  Identify all current low back disorders.  

b.  For each low back disorder identified in part (a), provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the disorder had its onset during active service or is otherwise the result of an injury incurred in active service, to include lifting heavy projectiles such as artillery shells.  

The VA examiner is reminded that the Veteran is competent to report instances which he has experienced first-hand, to include incurring a low back injury during his service.  

In forming any opinion(s), the VA examiner must consider the Veteran's complete medical history, to include his post-service employment.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinion(s), the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



